Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,990,721 and claims 1-20 of U.S. Patent No. 10,776,914. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature and element of the instant instruction claims of the instant Application have been recited in claims of the method and instructions of claims of the patents. Since the word “comprising” in the instant claims do not preclude further limitations of the claims of the patent, the claims of the instant Application would be obvious in view of the claims of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0185731 A1 to Ray et al (hereinafter ‘Ray’).
Regarding claim 19, Ray discloses a system for detecting a trachea of a patient (Para [0036], wherein the 3D thoracic CT image stack 10 is examined 20 to locate a seed point (the carina) in the trachea (defined as the central single airway connecting the throat with the bronchial tree) or tree root.), comprising: a processor; and a memory, including instructions stored thereon (Para [0052], wherein the processes discussed herein can be performed in a system as depicted in FIG. 1 or within a computer system such as a desktop), which, when executed by the processor cause the system to: associate a connected component in a current slice image of a plurality of slice images with a corresponding connected component in a previous slice image of the plurality of slice images based on a connectivity criterion (Para [0037], wherein next, connected components module or process 24 performs a two-dimensional connected components analysis of the segmentation image using methods well known in the art on a slice-by-slice basis starting from the top slice.); and identify each connected component in the a minimum length criterion established from actual measurements in a set of human exemplars).
Regarding claim 19, Ray discloses wherein a 3D model is generated based on image data obtained by an imaging device using a tomographic technique (Para [0043], wherein an initial radius of 10 voxels is typical, though this is dependent upon the resolution of the CT and other local conditions. . . . Those voxels that are included in the tracking are compared to the knowledge base 60 of voxels, as 3D model, identified in the primary segmentation 74.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of US 20080205717 A1 to Reeves et al (hereinafter ‘Reeves’).
Regarding claim 23, Ray does not specifically disclose wherein the plurality of slice images are spaced at an equal distance apart from each other. Reeves discloses the plurality of slice images are spaced at an equal distance apart from each other (para [0036], wherein the axial resolution, or resolution in the z dimension, is determined by the slice spacing, or the physical distance between reconstructed 2D images. This spacing is a function of the scan collimation, pitch, and reconstruction algorithm. Furthermore, images may be reconstructed at overlapping intervals (e.g. 10 mm overlapping slices at 5 mm intervals, as the equal spacing).). Ray and Reeves are combinable because they both disclose image object detection. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the plurality of slice images are spaced at an equal distance apart from each other, of Reeves’s system with Ray’s in order to determine the axial resolution (Para [0036]).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Ray in view of US 7,574,031 B2 to Dehmeshki.
Regarding claim 38, Ray discloses a system for detecting a trachea of a patient (Para [0036], wherein the 3D thoracic CT image stack 10 is examined 20 to locate a seed point (the carina) in the trachea (defined as the central single airway connecting a minimum length criterion established from actual measurements in a set of human exemplars). Ray does not specifically disclose wherein a connected component in the current slice image is associated with the corresponding connected component in the previous slice image when at least one of: coordinates of a pixel in the connected component in the current slice image matches coordinates of a pixel in the corresponding connected component in the previous slice image; a difference between a center of mass of the connected component in the current slice image and a center of mass of the corresponding connected component in same x and y coordinates as the seed point in the initial slice. In other words, the seed point is displaced in the slice spacing direction (z) to generate a seed point in the current slice and the corresponding regions in adjacent slices are labeled in the same way.). Ray and Dehmeshki are combinable because they both disclose image object detection. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the a connected component in the current slice image is associated with the corresponding connected component in the previous slice image when coordinates of a pixel in the connected component in the current slice image matches coordinates of a pixel in the corresponding connected component in the previous slice image, of Dehmeshki’s system with Ray’s in order to optimize the process of generation of connected components in each slice, by following a preselecting a region, slice by slice, to place a seed point (column 7, lines 48-50).
Allowable Subject Matter
Claims 20, 22-35 and 37 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art or the prior art of record specifically, Ray, Reeves and Dehmeshki, does not disclose:
. . . . obtain a 3D model of a patient's chest; generate the plurality of slice images of the 3D model along the axial direction; and identify the connected component in each of the plurality of slice images, of claim 20 combined with other features and elements of the claim;
. . . . cause the system to finalize an active object in the previous slice image, of claim 22, combined with other features and elements of the claim;
Claims 24-35 depend from an allowable base claim and are thus allowable themselves.
Claims 36 and 37 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: the prior art or the prior art of record specifically, Ray, Reeves and Dehmeshki, does not disclose:
. . . . identify the active object as the trachea based on a length of the active object, of claim 36 combined with other features and elements of the claim;
Claim 37 depend from an allowable base claim and is thus allowable itself.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/           Primary Examiner, Art Unit 2662